        Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 1 of 20



                       UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF COLUMBIA



DOMINGO ARREGUIN GOMEZ, et al.,          )
                                         ) DEFENDANTS’ REPORT ON GOOD
Plaintiffs,
                                         ) FAITH EFFORTS TO IMPLEMENT
                                           THE PRELIMINARY INJUNCTION.
v.                                       )
                                         )     Case No. 20-cv-01419 (APM)
DONALD J. TRUMP, et al.,                 )
                                         )
Defendants.                              )
                                         )
                                         )
MOHAMMED ABDULAZIZ                       )
ABDUL MOHAMMED, et al.,                  )
                                         )
Plaintiffs,
                                         )     Case No. 20-cv-01856 (APM)
v.                                       )
                                         )
MICHAEL R. POMPEO, et al.,               )
                                         )
Defendants.                              )
                                         )

AFSIN AKER, et al.,                      )
                                         )
Plaintiffs,                              )
v.                                       )     Case No. 20-CV-01926 (APM)
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
Defendants.                              )
                                         )
                                         )
        Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 2 of 20




  CLAUDINE NGUM FONJONG, et al.,                       )
                                                       )
  Plaintiffs,                                          )
  v.
                                                       )
                                                         Case No. 20-cv-02128 (APM)
  DONALD J. TRUMP, et al.,                             )
                                                       )
  Defendants.                                          )
                                                       )
                                                       )
                                                       )
  CHANDAN PANDA, et al.,                               )
                                                       )
  Plaintiffs,                                          )
                                                       )
  v.                                                     Case No. 20-cv-01907 (APM)
                                                       )
  CHAD F. WOLF, et al.,                                )
                                                       )
  Defendants.                                          )
                                                       )
                                                       )



       On September 4, 2020, this Court issued an order granting in part and denying in part

Plaintiffs’ motions for a preliminary injunction in these consolidated cases. ECF No. 123 (the “PI

Order”). Specifically, the Court ordered Defendants to “undertake good-faith efforts … to

expeditiously process and adjudicate DV-2020 diversity visa and derivative beneficiary

applications and issue or reissue diversity and derivative beneficiary visas to eligible applicants by

September 30, 2020 ….” Id. at 84. The PI Order further states, “this order does not prevent any

embassy personnel, consular officer, or administrative processing center from prioritizing the

processing, adjudication, or issuance of visas based on resource constraints, limitations due to the

COVID-19 pandemic, or country conditions.” Id. (emphasis added).




                                                  2
        Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 3 of 20




       Pertinently, this Court directed the Department of State (“the Department”) to report on its

progress implementing the PI Order, specifically requesting information on “which of the named

DV-2020 Plaintiffs in this action have received diversity visas, the status of processing of the

named DV-2020 Plaintiffs’ applications who have not yet received visas” and “the number of

unprocessed DV-2020 visa applications and unused diversity visas remaining for Fiscal Year

2020.” ECF No. 123 at 84. Accordingly, the Government hereby reports: (1) the number of cases

associated with named DV-2020 Plaintiffs in which diversity visas were issued; (2) the status of

processing of the named DV-2020 Plaintiffs’ applications who have not yet received visas; and (3)

the number of unprocessed DV-2020 visa applications and unused diversity visas remaining for

Fiscal Year 2020. The Government also reports on the Department’s resource constraints,

limitations due to COVID-19, and country conditions, as well as the good faith efforts in

implementing the PI Order undertaken by the Kentucky Consular Center (KCC), the Department’s

Visa Office, and the consular sections abroad.

A.     Status of DV-2020 Applications.
       Named DV-2020 Plaintiffs Who Have Received Diversity Visas. Between September 5,

2020, and September 21, 2020, consular officers issued 122 diversity visas 1 to the principal

applicants in the cases associated with named Plaintiffs. Declaration of Laura Chamberlin,

(“Chamberlin Decl.”) ¶ 25. In that same period, consular officers issued a total of 1,009 diversity




1
  The Department’s visa processing software primarily tracks cases by case number rather than
by individual applicants. See Chamberlin Decl. ¶ 14. In fact, the Department’s systems do not
populate adjudication records for derivative applicants associated with a case until after the case
is transferred to post. See Chamberlin Decl. ¶ 14. For these reasons, this report will focus on
cases or family units when discussing Plaintiffs, rather than individual applicants. Once the
principal applicant has established visa eligibility, all of the derivative applicants will receive a
visa after they establish eligibility.
                                                  3
        Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 4 of 20




visas, which includes the 122 diversity visas referenced above. Declaration of Brenda L. Grewe

(“Grewe Decl.”) ¶ 4.

       Status of processing of the named DV-2020 Plaintiffs’ applications who have not yet

received visas. The Department determined that the named plaintiffs in the consolidated actions

are associated with 425 diversity visa cases. See Chamberlin Decl. ¶ 18. As of September 21, 2020,

the Department has transferred to a consular section and scheduled interviews for 422 of these 425

cases and transferred to U.S. Citizenship and Immigration Services one case for a Plaintiff who

sought to adjust status in the United States. See Chamberlin Decl. ¶ 18; Declaration of Morgan D.

Miles (“Miles Decl.”) ¶¶ 4, 19. Moreover, of the 422 cases transferred to consular sections, all but

five have either been interviewed or have interviews scheduled between now and September 30,

2020. See Chamberlin Decl. ¶ 24. 2 That leaves only two cases, or less than one-half of one percent,

that could not be scheduled because the DV selectees never completed the DS-260, and thus could

not be transferred to a consular post. See Miles Decl. ¶ 19.

       As of Monday, September 21, consular officers issued visas to principal applicants in 122

of the 425 cases and refused visas to principal applicants in 128 of those 425 cases. Chamberlin

Decl. ¶¶ 25-26. None of those refusals was under Presidential Proclamation 10014 or under the

COVID-19 Regional Proclamations (9984, 9992, 9993, 9996, and 10041). Id., ¶ 26.

       Number of unprocessed DV-2020 visa applications and unused diversity visas remaining

for Fiscal Year 2020. The Department reports that the total number of diversity immigrant visas



2
  The Department’s preference is to schedule and interview all applicants associated with a case at
the same time. However, it is still possible that some applicants associated with a case are not
scheduled or interviewed at the same time or even in the same place, but generally when family
members associated with a case do not apply together it is for reasons beyond the Department’s
control.


                                                 4
          Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 5 of 20




issued so far during Fiscal Year 2020 is 12,641 3 of the 55,000 diversity visas allocated for Fiscal

Year 2020, or roughly 23 percent. See Grewe Decl. ¶¶ 3-4, 8.

         Comparison with FY2019. The Department believes it may help the Court evaluate the

impact of the pandemic on the Department’s ability to adjudicate visa applications generally by

providing statistical information from Fiscal Years 2019 and 2020, including whole year totals

(totals to date for 2020) and totals from October 1, the start of the fiscal year, until March 20, the

date in 2020 when the Department of State suspended routine visa services in response to the

global COVID-19 pandemic. See generally Grewe Decl.

         In addition to providing statistics for diversity visa applicants, the Department includes

information on two other numerically limited categories, first family preference immigrant visas

(F-1) for an adult son or daughter of a U.S. citizen and the second family preference immigrant

visas for a child of a lawful permanent resident (F-2A). Presidential Proclamation 10014 did not

grant F-1 or F-2A visa applicants a categorical exception. For contrast, the Department will also

present statistical information on immigrant visa applicants who were the spouses or children of

U.S. citizens applying in the immediate relative classifications (IR-1 for spouses and IR-2 for

children). The IR-1 and IR-2 categories are not numerically limited and benefitted from a

categorical exception in Presidential Proclamation 10014.

         These statistics demonstrate the impact of the pandemic on State’s overall visa operations;

that diversity visa processing in Fiscal Year 2020 was roughly equivalent to Fiscal Year 2019

through March 20, 2020; that there was a steep drop off after March 20 in all visa categories

reported, even the IR-1 and IR-2 categories which benefitted from a categorical exception under




3
    USCIS may have issued additional diversity visas.
                                                  5
        Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 6 of 20




PP 10014; and that in numerically limited categories the reduction in total use of the visa numbers

for diversity visas for 2020 is not unique.

        Fiscal Year 2019. As a baseline, the Department reports that from October 1, 2018, until

September 30, 2019, consular officers issued 4:

        -   44,882 diversity visas 5
        -   20,858 first family preference immigrant visas (F-1)
        -   63,890 second family preference immigrant visas (F-2A)
        -   58,984 immediate relative (spouse) immigrant visas (IR-1)
        -   32,283 immediate relative (child) immigrant visas (IR-2)

For those same categories, the Department reports that between October 1, 2018, until March 20,

2019, consular officers issued 6:

        -   12,897 diversity visas
        -   10,711 F-1 immigrant visas
        -   35,991 F-2A immigrant visas
        -   27,988 IR-1 immigrant visas
        -   16,633 IR-2 immigrant visas

        Fiscal Year 2020. From October 1, 2019 through September 19, 2020, the Department

reports that consular officers issued: 7

        -   12,641 diversity visas
        -   7,530 F-1 immigrant visas
        -   26,155 F-2A immigrant visas
        -   37,054 IR-1 immigrant visas
        -   18,400 IR-2 immigrant visas

For those same categories, the Department reports that between October 1, 2019, until March 20,

2020, consular officers issued: 8


4
  See Grewe Decl. ¶ 6.
5
  Including visa numbers used in association with adjustments of status by USCIS will result in a
higher total number.
6
  See Grewe Decl. ¶ 7.
7
  See Grewe Decl. ¶ 8
8
  See Grewe Decl. ¶ 9
                                                  6
        Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 7 of 20




       -   11,023 diversity visas
       -   7,426 F-1 immigrant visas
       -   25,639 F-2A immigrant visas
       -   30,434 IR-1 immigrant visas
       -   14,667 IR-2 immigrant visas

       The Department believes that these statistics demonstrate the impact the COVID-19

pandemic had on the total number of diversity and other immigrant visas issued during Fiscal Year

2020. The issuance statistics from Fiscal Year 2019 and the first half of Fiscal Year 2020 illustrate

the Department’s total capacity to process diversity and other immigrant visa categories under

normal conditions. Diversity visa issuances through nearly the first half of Fiscal Year 2020 were

roughly 86 percent of the issuances during the same period in Fiscal Year 2019, which covers a

period where the COVID-19 pandemic was already affecting operations in many parts of the

world. Likewise the other categories represented show comparable usage from one fiscal year to

the next. Compared to Fiscal Year 2019, consular officers in the first half of Fiscal Year 2020

issued roughly 70 percent the amount of F-1 visas, 71 percent of F-2A visas, an eight percent

increase in IR-1 visas, and a 12 percent increase in IR-2 issuances. After March 20, 2020, there

was a steep drop-off in all immigrant visa categories, even those that are not numerically limited

by statute and for which Proclamation 10014 provides a categorical exception.

       While total diversity visa number usage is currently about 23 percent of the annual limit

provided by Congress, visa number usage will likewise fall short for other numerically limited

categories in Fiscal Year 2020. The Department estimates that in Fiscal Year 2020 it will issue

approximately 7,555 of the 23,400 visa numbers allocated for the F-1 category, or 32.3 percent of

this year’s F-1 annual limit. By comparison in Fiscal Year 2019, consular officers issued 20,858

F-1 visas, or 89.1 percent of the total allocation. The Department estimates it will use 26,180 F-

2A visas in Fiscal Year 2020, which represents 29.8 percent of the total allocation of 87,934. In


                                                 7
           Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 8 of 20




Fiscal Year 2019, the Department records 63,890 of the allotted 87,934 were used, which is 72.7

percent.

B.     Department’s Good Faith Efforts to Comply with the PI Order.
       To put into context the Department’s efforts to comply with the PI Order, a brief

explanation of the Department’s systems and processes used for diversity visa case management

is necessary. Because the PI Order required the Department to process cases in a way it does not

normally and required direct oversight of individual cases being scheduled by consular sections to

ensure compliance, the Department had to develop new business processes for prioritizing

Plaintiffs and tracking their cases. See Chamberlin Decl. ¶ 14.

       First, in the normal course of business, the primary consideration with diversity visa

processing is rank number. The Immigration and Nationality Act requires as the “order of

consideration” for diversity visas that they be processed “strictly in a random order established by

the Secretary of State for the fiscal year involved.” 8 U.S.C. § 1153(e)(2). The Department assigns

all qualifying entries a random rank ordering using standard computer software. See Miles Decl.

¶ 3; 22 CFR § 42.33. As the PI Order required the Department to prioritize Plaintiffs regardless

of rank order, the Department had to develop new processes to comply. See Miles Decl. ¶ 10.

       Second, while the Department oversees global visa operations, scheduling decisions are

made and managed locally. See Chamberlin Decl. ¶ 14. Other than the scheduling management

process that exists for moving a diversity visa case from the Kentucky Consular Center (KCC) to

the overseas consular section processing the application, the Department’s systems do not report

scheduling actions taken at post-by-post level. See Chamberlin Decl. ¶ 14. Thus, staff in the

Department’s Visa Office were not able to monitor scheduling decisions through an existing

system and had to develop new processes with consular sections, most of which are operating in



                                                 8
        Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 9 of 20




time zones that are six to sixteen hours ahead of Washington and many of which are operating

with limited resources due to the COVID-19 pandemic. See Chamberlin Decl. ¶¶ 15-16, 19-22.

       Third, the Department’s visa processing software primarily tracks cases by case number

rather than by individual applicants. See Chamberlin Decl. ¶ 14. In fact, the Department’s systems

do not populate adjudication records for derivative applicants associated with a case until after the

case is transferred to post. See Chamberlin Decl. ¶ 14. For that reason, this report focused on

cases or family units, rather than individual applicants. Where relevant, the Department manually

counted individual applicant outcomes to give the Court a clear understanding of the results of the

Department’s efforts since September 4.

       1.      Summary of Resource Constraints, Limitations Due to the COVID-19
               Pandemic and Country Conditions

               i.      Resource Constraints

       American Citizens Services. The highest priority of the consular sections in U.S.

embassies and consulates abroad is securing and promoting the safety and well-being of U.S.

citizens and their interests abroad. See Declaration of Josh Glazeroff (“Glazeroff Decl.”) ¶ 2. All

consular sections provide what are called American Citizens Services, which includes a range of

services such as welfare and whereabouts checks, death- and estate-related services, administering

emergency financial and medical assistance programs, services related to arrest and detention,

including prison visits, international judicial assistance, certain federal benefit services on behalf

of other government agencies, citizenship services including adjudications of applications for

passports and Consular Reports of Birth Abroad, and many others. See id. ¶ 2. Not all consular

sections provide visa services. Even before the COVID-19 pandemic emerged, demand for these

American Citizens Services was increasing, and in response to the pandemic the Department



                                                  9
       Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 10 of 20




provided record-breaking repatriation services due to the COVID-19 pandemic for 101,386 U.S.

citizens on 1,140 flights from 136 countries by June 2020. See id. ¶ 2.

       Staffing Issues. In addition to increased demand for consular officers to provide American

Citizens Services in 2020, the COVID-19 pandemic has contributed to a worldwide staffing

shortage of officers in consular sections. The Bureau currently has 1,966 authorized, full-time

employee direct-hire American positions assigned to U.S. embassies and consulates (including

vacant positions). See id. ¶ 5. As of September 11, 2020, there are 220 positions that are not filled

by an officer who is in country. For example, our consular section in Addis Ababa has only three

out of 10 officer positions filled; Abu Dhabi has only six out of 12 filled; Djibouti has one position

filled out of four. See id. ¶ 5. The consular section in Freetown currently has no consular officers.

See Chamberlin Decl. ¶ 21.

       Budget. Funding to support consular operations is directly tied to visa fee revenue, not

annual appropriations. See Glazeroff Decl. ¶ 3. Even before the pandemic began the Department

had experienced a dramatic reduction in nonimmigrant visa fee collections, the primary funding

source for worldwide visa operations. Since the initial impact of the pandemic in February, weekly

worldwide visa application fee collections in Fiscal Year 2020 dropped by almost 50 percent

compared to Fiscal Year 2019. Id. ¶ 3. In Fiscal Year 2019, the Bureau generated $2.1 billion in

visa application fees. As of August 2020, the Bureau’s Office of the Comptroller projected visa

fee collections of only $766 million in Fiscal Year 2020. Id. ¶ 3.

       As a result of this unprecedented loss of revenue, the Bureau has limited the hiring of new

consular officers and adjudicators, frozen overseas hiring, effectively eliminated the use of

overseas temporary duty assignments to provide “surge” capacity, and imposed a wide range of

budget cuts to include restrictions on overtime. Id. ¶ 4. In July 2020, the Bureau provided guidance



                                                 10
        Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 11 of 20




to consular sections that they are not expected to resort to overtime or longer shifts to try to resolve

the backlog in visa applicants caused by various COVID-19-related closures and reduced

operations. Id. ¶ 4.

        Not All Consular Sections Can Adjudicate Diversity Visa Applications. During normal

periods of operations, there are approximately 223 consular sections that adjudicate visa

applications. See Chamberlin Decl. ¶ 19. Of those 223 consular sections, only 136 are set up to

process immigrant visa applications with some posts such as Nairobi, Dakar, Ciudad Juarez, and

Guangzhou serving as the designated immigrant visa processing post for a region or country. See

id. The consular sections that do not process immigrant or diversity visas are not equipped to do

so and it would not be possible to start processing immigrant visas without extensive planning.

Glazeroff Decl. ¶ 7. Those consular sections do not have the technology and information systems

configured to process immigrant visa applications nor do they have staff – either local staff or U.S.

consular officers – with the necessary expertise to prepare and adjudicate immigrant visa

applications. Id. Additionally, every immigrant visa case requires a medical exam completed by

an approved panel physician. While most consular sections have a designated panel physician

who agrees to provide medical examinations of visa applicants, some panel physicians typically

only conduct examinations for non-immigrant visa applicants.              Like everyone else, panel

physicians have been impacted by COVID-19 and some may have limited capacity or not be

operational at this time. Id.

                ii.     Limitations Due to the COVID-19 Pandemic or Country Conditions

        Many external factors beyond the Department’s control affect consular sections’ ability to

operate at full or even partial capacity. The following posts currently cannot adjudicate new

diversity visa applications: La Paz, Tashkent, Freetown, Rangoon, Kabul, Havana, and Baghdad.


                                                  11
       Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 12 of 20




See Chamberlin Decl. ¶ 21. These closures illustrate the many variables from country conditions

and the COVID-19 pandemic to resource constraints that impact a consular section’s ability to

process cases. See id. For example, Freetown currently has no consular officers at post; due to

injuries sustained by U.S. diplomatic staff in Havana, visa processing for Cuban immigrant visa

applicants is presently taking place in a third country; Baghdad’s consular waiting room was

rendered unusable in the December 19, 2019, attack on the embassy; and Rangoon has had recent

COVID cases among embassy staff leading to mandatory 100 percent telework while the embassy

is cleaned and contacts are traced. See id.

       To varying degrees and in accordance with local constraints, all other consular sections

that process immigrant visas are adjudicating diversity visa applications. See id. However, these

consular sections are limited in a variety of ways as illustrated by the following examples (this is

not an exhaustive list and is intended to give a sense of the scale and numbers of obstacles):

       -   Argentina, Colombia, Japan, Paraguay, Peru, South Africa, and Uruguay are among
           posts with borders closures;

       -   The United Arab Emirates, Georgia, and India are examples of countries where the host
           government requires 14 days of quarantine upon arrival;

       -   The Consulate General in Frankfurt is working to assist with overflow cases from other
           posts, but the German government only allows arrivals from EU member states;

       -   The Regional Security Officer and Medical Office responsible for the embassy and
           consulates in Turkey have determined that local conditions are not sufficiently
           favorable to permit entry in consular sections to individuals who have not been in
           Turkey for the prior 14 days (such decisions related to post safety and security are made
           routinely by responsible officers serving at those posts and are unrelated to U.S.
           immigration issues);

       -   The Emergency Action Committees, an interagency or interoffice working group
           within a U.S. diplomatic mission responsible for addressing emergent safety and
           security threats, in Bulgaria and Georgia have determined that local conditions require
           consular customers, just like new staff members arriving to work at those missions, to
           quarantine for 14 days upon entering the country.


                                                12
       Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 13 of 20




        -    In Angola there is currently no functioning lab to handle required medical tests. All
             tests have to be sent to Portugal, adding considerable processing time to those cases.

        -    Posts in Canada have reported delays in the postal service that have extended case
             timelines; and

        -    In Macedonia, post’s only consular officer is on medical isolation due to close contact
             with another consular employee who tested positive with COVID-19. Post’s back-up
             consular officers have no experience processing immigrant visas and, therefore, are
             unable to processes diversity visas. Current post safety protocols as determined by
             post’s Emergency Action Committee only allow a total of seven consular applicants
             per day. Also, the lone panel physician in Macedonia has limited patients seeking
             medical exams to four per day. Panel physicians are not U.S. government employees.
             Consular sections have agreements with private practitioners who agree to provide
             medical examinations of visa applicants consistent with the Centers of Disease
             Control’s technical instructions.

Chamberlin Decl. ¶ 22.

        2.      Good Faith Efforts by the KCC

        As soon as KCC learned about the PI Order, it immediately began to work with the Visa

Office over the Labor Day Weekend on planning for compliance with the order. See Miles Decl.

¶ 10. After first meeting with other Department officials to devise guidance for posts, KCC

focused its efforts on identifying Plaintiffs to prioritize the scheduling of those cases for interviews

at consular sections as well as scheduling any other cases at posts that had additional capacity in

accordance with the PI Order. See id. ¶¶ 10, 18. Indeed, KCC’s priority – including at the

managerial level – since becoming aware of the court’s order on September 5 has been working

document review and scheduling DV 2020 cases. See id. ¶ 21. KCC managers are working on

production tasks and the KCC Acting Director has spent the majority of his time since the PI Order

was issued coordinating with the Visa Office and posts about appointment schedules and consular

sections’ capacity. See id.

        Identifying Plaintiffs. On September 8, officials at the Department sent KCC a master

spreadsheet with a list of named Plaintiffs in the Gomez, Aker, Mohammed, and Fonjong cases.

                                                  13
        Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 14 of 20




See Miles Decl. ¶ 11; Chamberlin ¶ 11. Department staff in the Visa Office and KCC have access

to and update this document, tracking the status of each case. See Chamberlin ¶ 16. Upon

receiving the spreadsheet, KCC immediately began to add information to help in scheduling

Plaintiffs such as the intended location of the interviews for each plaintiff, case numbers, contact

information, nationality, and other fields that would help in scheduling Plaintiffs. See Miles Decl.

¶ 11. Because several entries contained errors that made it difficult to identify the cases associated

with Plaintiffs, KCC had to run queries to eliminate duplicates, misspelled names, typos in case

numbers, and selectees for the 2021 Diversity Visa Program. See Miles Decl. ¶ 11.

        Document Review. Once KCC had a master spreadsheet of the plaintiffs, it focused its

efforts on ensuring that document review for the plaintiffs was complete. Generally, when KCC

confirms that an applicant has submitted all the necessary documentation, the case is deemed

“documentarily qualified,” and the applicant may be scheduled for a visa interview at a consular

section. See Miles Decl. ¶ 4. By September 9, KCC completed all document review for all of the

plaintiffs’ cases. See Miles Decl. ¶ 17. KCC also proactively reached out to any plaintiffs who

were not yet documentarily qualified to let them know their packets were not complete. See Id.

¶ 12.

        Scheduling. Next, the master spreadsheet was made available to all consular sections so

that they could look for plaintiffs who would interview in their consular section or nearby. See

Miles Decl. ¶ 13. KCC received inquiries directly from posts as they located eligible cases, and

they were scheduled as KCC reviewed them. Id. ¶ 13. The KCC contractors working on

correspondence proactively used the search function to find plaintiff-relevant inquiries in the

thousands of emails it received daily after the order was made public. Id. ¶ 12.




                                                 14
       Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 15 of 20




       By September 8, KCC was working with the Visa Office to gather information about the

posts where plaintiffs had intended to interview in order to determine if they could be scheduled

at the intended post. Id. ¶ 12; Chamberlin Decl. ¶ 17. KCC also needed information about other

consular sections that might be able to take transfer cases as many consular sections could not

provide even emergency visa services. See Miles Decl. ¶ 12; Chamberlin Decl. ¶ 17. As soon as

KCC verified that a consular section could accept a plaintiff’s case, KCC scheduled the case and

transferred the electronic files to the designated consular section. See Miles Decl. ¶ 12.

       Moreover, KCC requested that plaintiffs’ counsel provide three rank-ordered alternate

posts for individual Plaintiffs in the event that they would not be able to interview at their

designated processing post. Id. ¶ 14. The reason for this request was to efficiently locate a place

where they could interview based on their current location and ability to travel. Id.

       While scheduling cases for interview and transferring them to posts, KCC continued to

update the master spreadsheet with new information from Plaintiffs and their counsel including

additions and deletions, incorrect case numbers, and alternate processing posts. Id. ¶ 15. KCC

has also tracked when applicants were scheduled so that KCC and the Visa Office could monitor

progress. Id. There were several large additions of entries as KCC continued to receive new names

and case numbers from the attorneys. Id.

       The Visa Office continued to provide information from posts on their local operating

conditions and contributed notes about individual applicants who had provided information while

KCC scheduled and confirmed the status of individual cases. See Miles Decl. ¶ 16; Chamberlin

Decl. ¶ 17. Once cases were initially scheduled and transferred to post, KCC computer systems

can no longer track its status. See Miles Decl. ¶ 16. At that point, the Visa Office was responsible

for looking at Plaintiffs and other diversity visa cases that could be transferred between posts for



                                                 15
       Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 16 of 20




interviews. Id. Nonetheless, KCC assisted them by compiling information from its public inquiry

emails and phone lines. Id.

       On September 15, KCC scheduled even the named plaintiff cases that were not

documentarily complete in order to let consular adjudicators review the physical documents and

determine if the applications were issuable. See Miles Decl. ¶ 17. As of September 18, the only

two Plaintiffs who were not scheduled for document issues were those who never submitted a DS-

260 visa application, and KCC sent emails to both notifying them that their packets were not

complete. Id.

       While prioritizing the scheduling of named plaintiff cases, KCC also scheduled non-

plaintiff cases. Id. ¶ 18. If there was capacity in a consular district that could not accept transfers

of Plaintiffs from other posts because of closed borders or local restrictions unrelated to the

COVID-19 Regional Proclamations, we began to fill that capacity with non-Plaintiffs from the

2020 program year who were believed to already be in that consular district. Id. The intent was to

prioritize the cases as directed in the PI Order, but not to leave capacity unused because higher

priority cases could not travel to a location where there was capacity. Id.

       3.       Good Faith Efforts By State Department’s Visa Office and its Consular
                Sections Abroad

       The Office of Field Operations, which is comprised of one Office Director, three Division

Chiefs, and 24 visa analysts, divides up responsibility regionally and functionally, with each visa

analyst covering a given number of countries and functional topics, like DVs. See Chamberlin

Decl. ¶ 11. Before September 4, there was one visa analyst and one Division Chief responsible

for providing guidance to posts regarding diversity visas. Id. Under the supervision of the Division

Chief, that analyst’s job was to provide general oversight of the Department’s DV program,

including operation of the lottery from entry to selection, and to respond to any questions from

                                                  16
       Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 17 of 20




consular officers adjudicating diversity visa applications based on guidance in the Foreign Affairs

Manual. Id.

       Since September 4, a team of four visa analysts have worked full time on the diversity visa

portfolio to ensure compliance with the PI Order. Id. ¶ 12. To that end, they are in regular contact

with consular posts to (1) gather data on posts’ operating capacity to identify posts that can process

more cases as well as those that are limited by resource constraints, local conditions, and health

safety concerns stemming from the global pandemic; (2) gather data regarding scheduled

interviews and adjudications to update the master spreadsheet regarding named Plaintiffs; (3)

answer questions from consular officers processing diversity visa applications; and (4) investigate

and resolve issues raised by Plaintiffs’ counsel.     Id. All three Division Chiefs and the Office

Director have also worked to provide guidance to consular officers adjudicating diversity visa

applications, to update outreach materials, and to coordinate with the KCC in determining how

best to match posts’ capacity with applicants’ needs. Id.

       As stated above, the Visa Office worked closely with KCC to update the master spreadsheet

with information regarding the scheduling of named Plaintiffs. Id. ¶ 16. The Department also

tracked consular sections’ capacity to process diversity visas and any limitations based on resource

constraints, local conditions, and health and safety concerns. Id. ¶ 17. To that end, visa analysts

regularly communicated with consular sections regarding local travel restrictions, staffing

shortages, or any other factor that affected consular sections’ capacity so that the Visa Office and

KCC could work together to determine where Plaintiffs’ who were unable to interview at their

designated post could be scheduled or transferred. Id.

       4.      The Department’s Continued Implementation of Other Presidential
               Proclamations Not Addressed by the Court’s Order is a Good Faith Effort to
               Comply Both with the Court’s Order and Relevant Statutory Requirements


                                                 17
        Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 18 of 20




        As a result of the September 4 PI Order and September 14 amended order, the Department

is not applying 8 U.S.C. § 1182(f) as a basis for visa refusal for DV-2020 applicants subject to

Presidential Proclamations 10014 or 10052, or to the five Regional COVID-19 Proclamations

(9984, 9992, 9993, 9996, and 10041). However, absent a subsequent order by the court, the

Department believes it is legally obligated to continue to implement any other applicable

Presidential Proclamations, including Presidential Proclamations 9645, 82 Fed. Reg. 45,161

(Presidential Proclamation Enhancing Vetting Capabilities and Processes for Detecting Attempted

Entry Into the United States by Terrorists or Other Public-Safety Threats) and 9983, 85 Fed. Reg.

6,699 (Improving Enhanced Vetting Capabilities and Processes for Detecting Attempted Entry

Into the United States by Terrorists or Other Public-Safety Threats). The Department is prepared

to provide additional briefing on this issue that explains the Department’s legal position regarding

the application of restrictions under section 1182(f) to visa issuance should the Court find it

helpful.

C.      Conclusion

        The Court in its PI Order required the Department to provide this report, noting that it was

“declin[ing] Plaintiff’s request to order Defendants to reserve unprocessed DV-2020 visas past the

September 30 deadline or until a final adjudication on the merits” but would “revisit the issue

closer to the deadline.” ECF No. 123 at 84. The Department respectfully submits this report and

believes it reflects not just good faith efforts, but extraordinary efforts to comply with the PI Order.

If after reading this report the Court is still considering Plaintiffs’ request to reserve unprocessed

DV-2020 visas past the September 30 deadline, the Department respectfully request to opportunity

to brief that specific issue.




                                                  18
      Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 19 of 20




September 21, 2020                        JEFFREY BOSSERT CLARK
                                          Acting Assistant Attorney General, Civil
                                          Division

                                          WILLIAM C. PEACHEY
                                          Director, Office of Immigration Litigation,
                                          District Court Section

                                          COLIN A. KISOR
                                          Deputy Director

                                          GLENN M. GIRDHARRY
                                          Assistant Director

                                          /s/ James J. Wen
                                          Trial Attorney
                                          U.S. Department of Justice, Civil Division
                                          Office of Immigration Litigation
                                          District Court Section
                                          Washington, D.C. 20044
                                          (202) 532-4142
                                          James.J.Wen@usdoj.gov


                                          Attorneys for Defendants




                                     19
     Case 1:20-cv-01419-APM Document 136 Filed 09/21/20 Page 20 of 20




                             CERTIFICATE OF SERVICE

       I hereby certify that on September 21, 2020, I electronically filed the foregoing

document with the Clerk of the United States District Court for the District of Columbia by

using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will

be accomplished by the CM/ECF system.



                                                  /s/ James J. Wen
                                                  Trial Attorney
